PAYNE, Senior District Judge,
Dissenting.
I respect very much the views of the record expressed by my good colleagues in the majority, but I am unable to join them because I understand the record quite differently. Based on that understanding and for the reasons set forth below, I respectfully dissent.
I.
The majority and I do not differ on the fundamental legal principles that apply here. I think that we all recognize that “[f]ederal-court review of districting legislation represents a serious intrusion on the most vital of local functions.” Miller v. Johnson, 515 U.S. 900, 915, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995). Accordingly, “[t]he courts ... must be sensitive to the complex interplay of forces that enter a legislature’s redistricting calculus.” Id. at 915-16, 115 S.Ct. 2475. Moreover, the redistricting enactments of a legislature are entitled to a presumption of good faith, and the judiciary must “exercise extraordinary caution in adjudicating claims that a State has drawn district lines on the basis of race.” Id. at 916, 115 S.Ct. 2475; see also Easley v. Cromartie, 532 U.S. 234, 257, 121 S.Ct. 1452, 149 L.Ed.2d 430 (2001). I understand Miller and Easley to mean that courts must presume that a state legislature has not used race as the predominating factor in making its redistricting decisions because to do so would not be redistricting in good faith.
It is up to the Plaintiffs to dislodge that presumption by proving that the legislature subordinated traditional race-neutral redistricting principles to racial considerations and that race was the predominant factor in the redistricting decision at issue. Id. This is a “demanding” burden that cannot be satisfied by a mere showing that the legislature was conscious of the racial effects of redistricting or considered race as one factor among several; what is required is proof that the racial considerations were “dominant and controlling.” Easley, 532 U.S. at 257, 121 S.Ct. 1452. If the Plaintiffs meet their burden, then the challenged district will be subject to strict scrutiny, but “strict scrutiny does not apply merely because redistricting is performed with consciousness of race.” Bush v. Vera, 517 U.S. 952, 958, 116 S.Ct. 1941, 135 L.Ed.2d 248 (1996).25
*556As I understand the record, the redistricting decision here was driven by a desire to protect incumbents and by the application of traditional redistricting precepts even though race was considered because the legislature had to be certain that the plan complied with federal law, including the Voting Rights Act of 196526 (‘VRA”) and, in particular, the nonretrogression provision of Section 5 of the VRA. But, wholly apart from that conclusion, I do not believe that the Plaintiffs’ have carried their demanding burden to prove that the predominant factor in creating Congressional District 3 (“C.D.3”).
II.
The Plaintiffs, like the majority, base their conclusions on the predominance issue on: (1) what they consider to be an admission by the Defendants; (2) the views of the Plaintiffs’ expert witness, Dr. Michael P. McDonald; and (3) direct evidence consisting principally of statements made by the Delegate Bill Janis, the sponsor of the redistricting language, a legislative resolution, and the existence of a perceived racial quota. My understanding of the record on these topics are set forth below.
A. The Perceived Admission
The majority states that, “in light of the evidence, and as the Defendants have acknowledged, we conclude that compliance with Section 5 of the Voting Rights Act (“Section 5”), and accordingly, race, ‘was the [legislature’s] predominant purpose ... underlying [the Third Congressional District’s] racial composition in 2012.’ ” That, I respectfully submit, is not correct in substance and, even if it were, it is not an admission by the State.
The quoted text is taken from the brief of the Intervenor-Defendants in support of their motion for summary judgment. The full text is: “[s]inee it is conceded that compliance with Section 5 was the General Assembly’s predominant purpose or compelling interest underlying District 3’s racial composition in 2012, the predominant factor motivating that decision could not have been an improper consideration of race.” Intervenor-Defendants Virginia Representatives’ Memorandum in Support of Motion for Summary Judgment (Docket No. 39, p. 15).
It seems to me that the substantive import of the sentence is to make the argument that “the predominant factor motivating that [the redistricting] decision could not have been an improper consideration of race.” Id. The sentence relied on by the Plaintiffs, and cited by the majority, is the last sentence in a paragraph that is, I respectfully submit, making the point that compliance with the non-retrogression provision of Section 5 of the VRA, which necessarily includes consideration of race where, as here, a majority-minority district is involved, does not make race the predominant consideration in the redistricting decision. That interpretation is supported by the fact that the heading of the section of the brief in which the sentence at issue appears is: “Plaintiffs Cannot Satisfy Their Burden To Prove That The General Assembly Adopted The Enacted Plan With Discriminatory Purpose.” Id. at 11. It would be strange, indeed, for the party making that argument to include in *557it a concession that race was the predominant purpose. For the foregoing reasons, I do not read the substance of the sentence at issue to be a concession at all.
More importantly, even if the cited text from the Intervenor-Defendants’ summary judgment brief is considered to be a concession that race was the predominant purpose, it is certainly not binding upon, or useable against, the State defendants because they did not make any such statement in their briefs, or, to my knowledge, elsewhere. Hence, whatever may be said as to the .perceived admission, it is not probative of the motivations that attended the Commonwealth of Virginia’s redistricting decisions.
B. Dr. Michael P. McDonald: Generally
To prove that race was a predominant factor in the redistricting decision, the Plaintiffs relied principally upon their expert witness, Dr. Michael P. McDonald. In Section II.G below, I will address the details of McDonald’s testimony and his report on which the Plaintiffs and the majority rely, but there is a more basic point about McDonald’s credibility that I think needs to be addressed first and separately.
In this case, McDonald took the view that race was the predominant factor in the redistricting of C.D.3 but, in March 2013, before McDonald had been retained as an expert in this case, he was a coauthor of a scholarly article published in the University of Richmond Law Review in which he made the case rather clearly that the animating consideration in the 2012 redistricting was the protection of incumbents. Micah Altman and Michael P. McDonald, A Half-Century of Virginia Redistricting Battles: Shifting From Rural Malapportionment to Voting Rights to Public Participation, 47 U. Rich. L.Rev. 771 (2013).
That article begins with the statement that:
In the 2012 general election, Virginia Republican candidates for the United States House of Representatives won a combined 70,736 more votes than Democratic candidates out of the 3.7 million votes cast for the major party candidates, yet won eight of the state’s eleven House seats. Thus, is the power of gerrymandering.
Id. at 772. The paragraph then continues to outline the various factors often considered in the redistricting process and, after reciting those factors, the article observed that “these administrative goals [traditional redistricting principles]27 are nominally devoid of'political considerations, but such considerations are at the forefront for those who conduct redistricting.” Id.
Later, the article explained that:
While the General Assembly was able to reach a bipartisan compromise to redistrict the two [General Assembly] chambers controlled by different political parties, it was unable to reach agreement on a congressional plan. The sticking point was whether to protect all incumbents, giving the Republicans an 8-3 edge among the state’s eleven districts, or to restore the African-American population to the Fourth Congressional District that had been shifted to the Third Congressional District during the last redistricting, yielding a Democratic-leaning Fourth Congressional District with 45% African-American voting-age population and reducing the Republicans’ edge to 7-4. After the November *5582011 elections, when Republicans gained a working majority in the Senate, the General Assembly passed the congressional plan that protected all incumbents including the eight Republicans.
Id. at 795-96.
McDonald was asked at trial about that statement in his article:
Q. So the fight was about whether or not they were going to endanger Republican incumbent Forbes in District 4 by shifting BVAP from District 3 in a way that would turn it into a Democratic-leaning district, correct?
A. Yes.
Q. And it was because of that desire to protect the incumbent and maintain a Republican 8-3 advantage that the Republicans in the General Assembly opposed it, right?
A. Right.
Trial Tr. 143^4.28
In his article, McDonald also said that: In the legislature, two competing plans emerged: one from Republicans, who favored a 8-3 partisan division of the state that protected all incumbents and one by the Democrats, which a 7-4 partisan division. The partisan contention involved the Fourth Congressional District represented by Republican incumbent Randy Forbes. Democrats wished to fashion this district into a roughly 45% African-American district — sometimes called a ‘minority-influenced’ district — that would likely elect a Democrat while Republicans wish to preserve the districts’ Republican character.
Intervenor-Defendants Ex. 55, pp. 19-20; see Trial Tr. 150-52. McDonald was questioned at trial about those statements from his article:
Q. The Republicans did not want to change District 3 by transferring BVAP29 into District 4 for political reasons; correct?
A. Mostly, yes.
* * *
Q. Both politics and incumbency protection are nonracial reasons; correct?
A. Yes. They can be yes.
Q. And you have no reason to think they weren’t here.
A. No, I do not.
Trial Tr. 151-52.
On cross-examination, McDonald was asked:
Q. When you were looking at it as a disinterested academic, you determined that it was a political gerrymander by the General Assembly, correct?
A. Yes, we evaluated the partisan performance of the districts and had determined that the intent was to create an 8-3 Republican majority.
Id. at 129.
He was then asked this question:
Q. So they purposely enhanced Republican voting power or preserved it at eight for political purposes, correct?
*559A. Yes.
Id. at 130.
McDonald also questioned about a number of statements in the article respecting the basis for the adoption of the redistricting plan here at issue and about competing plans discussed in the article and then was asked whether “the basis for your conclusion [in the article] that the 8-3 [eight Republicans and three Democrats] was the result of conscious decision-making by the legislature because these other plans with similar characteristics had only produced a 6-5 Republican advantage?” to which McDonald answered: “we were using these comparisons to draw this conclusion, yes.” Trial Tr. 136-37.30
Certainly, if McDonald’s careful study, as reported in his article, had shown that race was the predominant factor in the redistricting he would have said so. Instead, he said that incumbent protection drove the process and the results. And, his article devoted sixty pages (and 27,228 words) demonstrating that point and analyzing how other plans could have achieved a different political line up.
Having previously taken the view in a scholarly publication that the 2012 redistricting was driven by the desire to protect incumbents, it lies not in the mouth of McDonald now to say that race, not protection of incumbents, was the predominant reason for the 2012 redistricting. I simply cannot countenance, as a finder-of-fact, such a 180 degree reversal on a key issue. I conclude that McDonald’s views, in whole and in its constituent parts, are not entitled to any credibility.
C. Statements Made By Delegate Janis
Delegate William Janis was the author of the redistricting plan at issue here. The Plaintiffs,' and the majority, rely heavily on certain statements made by Janis in the floor debates over the plan to support their view that race was the predominant factor in the redistricting of C.D.3. I do not understand the statements made by Janis when considered as a whole, to support, much less prove, such a conclusion.
To understand what Janis had to say about the redistricting plan that he formulated, it is important to view what he said in context and to consider the statements as part of a cohesive whole. Of course, it is not possible here to recite all of the statements that Janis made in the floor debates. Thus, I will focus on the ones that seem to be most comprehensive. Unfortunately, that exercise will take some space but, it is, I think, an important one. I do not repeat here the passages already cited by the majority, but I have taken them into account in my assessment of what Janis meant in all the statements that he made considered as a whole.
When the bill was first presented in April 2011, Janis outlined the several criteria on which he had based the bill in which the plan was set out.31 He began:
First, and most importantly, the districts that were drawn to 3rd Congressional District conform [sic] to the mandates of the United States Constitution and the Constitution of Virginia, and *560specifically to comply with the one-person-one-vote rule, which occurs in both these Constitutional documents.
Pi’s. 43, p. 3. Janis went on to explain that meeting those objectives was a significant challenge because of the “dramatic and non-uniform shifts in population in the Commonwealth over the past three years.” Id.
Janis next explained that:
[t]he second criteria [sic] that’s applied in House Bill 5004 is that the districts were drawn to conform with all mandates of federal law, and, most notably, the Voting Rights Act. The Voting Rights Act mandates that there be no retrogression in minority voter influence in the 3rd Congressional District, and House Bill 5004 accomplishes that.
Id. Then, Janis recited that:
[t]hird, the districts were drawn to respect to the greatest degree possible the will of the Virginia electorate as it was expressed in the November 2010 elections. And these districts are based on the core of the existing congressional districts with the minimal amount of change or disruption to the current boundary lines, consistent with the need to expand or contract the territory of each district to reflect the results of the 2010 census and to ensure that each district had the right 727,365 benchmark.
Id. at 4. According to Janis:
House Bill 5004 respects the will of the electorate by not cutting out currently elected congressmen from their current districts nor drawing current congressmen into districts together. And it attempts to do this while still making sure that we comply with the constitutional mandate and the federal law mandates.
Id. Janis’ explanation continued with the observation that:
We also attempt to keep together jurisdictions and localities, counties, cities, and towns. We try either to keep them intact or, in some cases, reunite counties, cities, or towns that were splintered in previous redistricting plans.
* * *
Whenever possible, the plan also seeks to preserve existing local communities of interest, and, in some cases, to reunite such communities that may have been fractured in the course of previous reapportionment plans, most notably, Reston in northern Virginia.
Id. at 5. Then Janis pointed out that the plan was based in part on the views of Virginia’s Congressional representatives respecting the configuration of their districts, stating:
The district boundary lines were drawn based in part on specific and detailed recommendations that were provided by each of the 11 current members of the United States Congress in the Virginia delegation.
I have personally spoken with each member of the Virginia congressional delegation, both Republican and Democrat, and they have each confirmed for me and assured me that the lines for their congressional district as they appear in this legislation conform to the recommendations that they provided.
Id. at 5-6. To summarize, Janis stated:
That’s why we drew the lines this way was to, [sic] to the greatest degree possible, conform with the United States Constitution and federal law and pursuant to the significant population shifts over the last ten years, to respect the core of the existing congressional district boundaries with the least amount of disruption in the continuity of represen*561tation on the part of the constituents of these districts.
Id. at 6.
After making his presentation, Janis received questions from Delegate Ward Armstrong, who was the House of Delegates Minority Leader and the principal spokesperson for the Democrats in the House of Delegates when it was considering the Congressional redistricting legislation. In one of those questions, Armstrong asked Janis to explain what criteria were used to arrive at the redistricting plan other than the VRA and the one-person-one-vote criteria. To that, Janis responded as follows:
The first criteria [sic] that we applied was, it had to comply with all mandates of the United States Constitution and the Constitution of Virginia, more especially it must comply with the. one-person-one-vote rule as interpreted by appropriate case law....
Id. at 18.
Second, that it was drawn to conform with all mandates of federal law, and most notably the Voting Rights Act and most specifically, that it follow a zero-variance rule, which is the 727,365 rule, and also that there be no retrogression in the minority voter influence in the 3rd Congressional District.
Those are the mandatory criteria that are not permissive, that there is no discretion in the application of those.
Then, consistent with those criteria and the 2010 census data that mandated significant shifts in population between the various congressional districts, the third criteria that we tried to apply was, to the greatest degree possible, we tried to respect the will of the Virginia electorate as it was expressed in the November 2010 congressional elections.
And what that meant was we based the territory of each of the districts on the core of the existing congressional districts. We attempted — I attempted to not disrupt those lines, to the minimum degree possible, consistent with the need to either expand or contract the territory of these districts.
We respected the will of the electorate by not placing — one of the criteria was not placing two congressmen in a district together. And one of the criteria was that we would not take the district lines and draw a congressman out of his existing district.
The last criteria that we applied that was permissive was, to the greatest degree possible, consistent with the constitutional mandates, the federal law mandates, and the population shifts, we attempted to the greatest degree wherever possible not to split counties, cities, and towns, local jurisdictions, and to reunite wherever possible jurisdictions such as Allegheny County, Brunswick County, Caroline County, and the City of Covington.
And then we also tried not to split local communities of interest based on the recommendations we received from the current members of the congressional delegation.
Id. at 19-20.
Armstrong then queried why “it was of any significance whatsoever to contact incumbent members of the U.S. Congress and to gather their opinion on where the lines should be drawn.” Id. at 26. To that, Janis responded:
I didn’t believe that it was the — that the purpose of this legislation should be to overturn the will of the electorate as it was expressed in 2010.
And you’ve got members of the current congressional delegation that have served for one year, and you’ve got members of the delegation that have *562served for 20 years, and everything in between. And when looking for input as to how to best preserve local communities of interest — local jurisdictions and localities are easy to see because they’re on a map, but local communities of interest are not readily self-evident on a map — that it was relevant and it was reasonable to seek input and recommendations from those current congressmen because not only do they know the local communities of interest, but the local communities of interest know them and have elected them to public office.

Id.

In response to that explanation, Armstrong asked: “would the gentleman then admit that incumbency protection was one of the permissive criteria that he utilized in the development of HB 5004?” Id. at 27. Janis responded:
Well, I would say that, as one member of the congressional delegation said, incumbency protection is how this has been described in every single newspaper report and every account in every newspaper was that this is an incumbency protection program.
* * *
And it was — I just didn’t think that it was the place of the House of Delegates to thwart the will of the electorate as it was expressed last year by disrupting the current congressional boundaries. And what we tried to do was maintain the core of what those boundaries were under the existing lines.
Id. at 27-28.
Another delegate questioned Janis respecting what he meant by his references to “the will of the electorate based on the 2010 elections.” Id. at 40. Janis responded:
I would say to the gentleman that the voters went to the polls in November of 2010 and they elected 11 Congressmen, Republican and Democrat. Some of them they elected for the first time, some of them they elected for the fifth or sixth time.
And these members of the congressional delegation, that one of the criteria that I applied here that is permissive in nature was that we were not going to deliberately- — this plan was not going to deliberately lump existing congressmen together and not cut existing congressmen out of their current congressional districts and that this plan was going to try to respect, to the greatest degree possible, consistent with the constitutional mandates and the federal law mandates, most especially the Voting Rights Act, with the core — it would respect the core of the existing congressional districts. And that one of the permissive criteria that was applied was that this plan was not going to seek to deliberately re-engineer the map of Virginia in a way that was incompatible with the results of last year’s election.
Id. at 40-41.
When considered in context and as a whole, I think that Janis’s statements (including those cited by the majority) show that the predominant factor in the redistricting here at' issue was protection of incumbents. Those statements also show that traditional redistricting factors played an important role as well. And, they show that, albeit necessarily considered in the process, race was not the predominant factor in the drawing of C.D.3 or otherwise in the redistricting.
With that view of the record, I cannot conclude that the Plaintiffs have met their demanding burden of proof to show that race was the predominant factor.
If, as the majority acknowledges, there were two animating factors — incumbency *563protection and race — then, when assessing legislative motivation, it is necessary to determine how race was considered in order to decide whether it was the predominate factor. Here, the record establishes that race was a factor only because federal law required it to be considered. In other words, that is a mandatory, and permissible use of race. But, that does not prove that, of two acknowledged factors, race was the predominant one.
D. Janis’s Statements About The VRA And Non-Retrogression
The Plaintiffs, and the majority, take the view that Janis’s specific reference to the non-retrogression requirement of the VRA and his subsequent reiterations of that requirement’s importance in response to questioning in floor debates, see id. at 10, 14, and 25, prove that race was the predominant factor. I believe that, taken in context, however, those comments prove a more general purpose to avoid violations of federal constitutional law, state constitutional law, and federal statutory law, rather than illustrating the use of race as the predominant redistricting factor.
It is a truism that “The Supremacy Clause obliges the States to comply with all constitutional exercises of Congress’ power.” Bush v. Vera, 517 U.S. at 991-92, 116 S.Ct. 1941; see also U.S. Const., Art. VI, cl. 2. The Supremacy Clause also binds the United States to the terms of the United States Constitution. U.S. Const., Art. VI, cl. 2. Notably, Janis’s first stated goal included compliance with the United States Constitution, which is mandated by the Supremacy Clause. Id. His second stated goal, of which non-retrogression was an element, was also mandated by the Supremacy Clause.
In any redistricting, compliance with federal statutory and constitutional law is an absolute necessity. For a jurisdiction covered by Section 5 of the VRA, compliance with Section 5 is mandatory — a fact that applies with equal force whether or not a legislator openly acknowledges it. To construe a legislator’s (or the legislature’s) acknowledgement of the role of the Supremacy Clause as a de facto trigger for. strict scrutiny of majority-minority jurisdictions is to place the legislatures and their legislators in a “trap[] between the competing hazards of liability.” Bush v. Vera, 517 U.S. at 992, 116 S.Ct. 1941 (O’Connor, J., concurring).
The majority opinion’s description of this valid principle, and very real problem, as a “red herring” is based on its misapprehension of what the sentence actually says. Thus, the majority says that “[t]he dissent argues that by subjecting a redistricting plan to strict scrutiny when it separates voters according to race as a means to comply with Section 5 trap[s] [legislatures] between competing hazards of [VRA and Constitutional] liability.” That, of course, is not what the dissent actually says. The subject sentence actually says that “[t]o construe a legislator’s (or the legislature’s) acknowledgement of the role of the Supremacy Clause as a de facto trigger for strict scrutiny” places them in the trap identified in Bush. Thus, the sentence makes the point is that it is not right to animate strict scrutiny because a legislator, or the legislature, acknowledges the role of the Supremacy Clause in redistricting. That is a far different matter than subjecting a redistricting plan to strict scrutiny because it separates voters according to race.
To be sure, the Supremacy Clause and the application of Section 5 provide the potential for traditional redistricting criteria to be subordinated to race. But I read the Supreme Court’s precedent as demanding actual conflict between traditional redistricting criteria and race that leads *564to the subordination of the former, rather than a merely hypothetical conflict that per force results in the conclusion that the traditional- criteria have been subordinated to race. Cf. Miller, 515 U.S. at 928-29, 115 S.Ct. 2475 (“Application of the Court’s standard does not throw into doubt the vast majority of the Nation’s 435 congressional districts, where presumably the States have drawn the boundaries in accordance with their customary districting principles. That is so even though race may well have been considered in the redistricting process.”) And, on the facts before us, where the Enacted Plan improves upon the Benchmark Plan in certain traditional criteria, see Pl.’s Exh. 43, at 5, and all Congressional incumbents have personally indicated their satisfaction that the Enacted Plan conforms with their political interests, see id. at 5-6, and both experts in this case agree that the General Assembly had political reasons to make the changed embodied in the Enacted Plan regardless of the race of the affected voters, see Trial Tr. at 128-29 (McDonald), 266 (Morgan), P cannot conclude that Janis’s statements about the VRA and non-retrogression show, or even tend to prove, that the traditional criteria were actually subordinated to race in the creation of the C.D.3.
E. The Senate Resolution
Like the Plaintiffs, the majority points to a Virginia Senate Resolution as evidence that race was given priority over all other redistricting considerations. The resolution provides that “population equality among districts and compliance with federal and state constitutional requirements and the Voting Rights Act of 1965 shall be given priority in the event of conflict among the [previously enumerated redistricting] criteria.” Pl.’s Ex. 5, p. 2, ¶ VI (emphasis added).
As explained above, it is both necessary, and unremarkable, that a state legislature would recognize its obligations under, and the effect of, the Supremacy Clause. And, I do not see how the recognition of that obligation could support, or tend to prove, a finding that race was the predominant reason for the Enacted Plan. More importantly for today’s case, the resolution establishes a priority in the event of a conflict, and I can find nothing in the record to suggest that there was a conflict between, or among, the criteria outlined in the resolution. Nor does it appear from the record that the legislature considered that there was conflict. Hence, there never arose a need to resort to the priority clause of the resolution.
F. ' The Perceived Racial Quota
Next, the Plaintiffs have argued, and the majority has found, that the General Assembly imposed a 55 percent Black Voting Age Population (“BVAP”) quota for the C.D.3. The support for this view is a patchwork quilt of statements made by Morgan and Virginia’s Section 5 pre-clearance submission to the Department of Justice. See Pi’s Post-Trial Br. at 7-9. However, in the final analysis, I do not think that the statements by Morgan or the Section 5 submission carry the weight ascribed to them.
The Section 5 submission merely states, as a factual matter, that the proportion of African-Americans in the total and voting age population in C.D.3 had been increased to over 55 percent. See Pi’s Exh. 6, at 2. That, to me, is an objective description of a legislative outcome, rather than a declaration of subjective legislative intent or any evidence of a predetermined quota.
Morgan’s expert report stated that “the General Assembly enacted ... a House of Delegates redistricting plan [a plan for seats in the General Assembly] with a 55% *565Black VAP as the floor for black-majority districts subject to Justice Department preclearance under Section. 5.” Int. Defs Exh. 13, at 26. Again, this statement pertains to a different redistricting plan [the state House of Delegates plan], and gives no indication of whether the “floor” was a predetermined quota or an after-the-fact description of the districts that were contained in the enacted House of Delegates plan. Morgan went on to write that “the General Assembly had ample reason32 to believe that legislators of both parties ... viewed the 55% VAP for the House of Delegates districts as appropriate to obtain Section 5 preclearance,” and that “[t]he General Assembly acted in accordance with that view for the congressional districts.” Id. at 26-27. While these statements suggest that, in Morgan’s view, the General Assembly looked favorably upon a plan with a BVAP greater than 55 percent, they do not go so far as to show that the legislature imposed a predetermined quota of 55 percent BVAP that predominated over every other redistricting criterion in effecting the Congressional redistricting here at issue.
Janis’s public statements, on the other hand, suggest that the true starting point for the changes to C.D.3 was the recommendations provided by Virginian Congressmen before any assessment of the effect of those changes on the District’s BVAP. Compare Pi’s Exh. 13, at 11 (discussing input from Congressmen Scott and Forbes on the boundaries between C.D.3 and C.D. 4) with Int. Defs Exh. 10 (discussing analysis of previously proposed changes to verify that they did not lead to retrogression). Rather than indicating that race was the predominant factor or the subject of a hard quota, this sequence of legislative drafting suggests only that Janis was conscious of the possible effects on racial demographics and potential for Section 5 preclearance. And “strict scrutiny does not apply merely because redistricting is performed with consciousness of race.” Bush v. Vera, 517 U.S. at 958, 116 S.Ct. 1941.
Significantly, prominent opponents of .the Enacted Plan opposed it because it provide'd incumbent protection, not because it was the product of adopting a racial quota. Senator Locke, the sponsor of a rival redistricting plan, stated on the floor of the Virginia Senate that, “I stand in opposition to this legislation, which clearly is designed to protect incumbents.” Va. S. Sess. Tr., (Jan. 20, 2012), Pl.’s Exh. 47, at 15. Senator Locke later reiterated her belief that “this plan is not about the citizens of the [Commonwealth but about protecting individuals who currently hold the office.” Id. at 16. Delegate Armstrong, the minority leader in the Virginia House of Delegates, stated unequivocally, “The exercise is one for incumbency.protection first, last, alpha, and omega.” Va. HB 5004, 1st Spec. Sess. Tr. (Apr. 12, 2011), Pl.’s Exh. 43, at 48-49.
Delegate Morrissey compared the requests for redistricting input from incumbents to asking a professional football team where it would like the ball to be placed before a crucial play. Id. at 44-45. In Morrissey’s view, ‘We’re not here to protect [incumbent] Congressman Connelly [sic] or Congressman Herd [sic]. We’re here to do the people’s business and to protect their interest.” Id. at 45. Be*566cause the redistricting bill protected incumbents, he was opposed to it.
Notwithstanding the fact that these opponents of the Enacted Plan had every reason to characterize the Enacted Plan in the harshest terms possible (ie., as race driven or as the product of a racial quota), they did not do so. The record proves that was because they saw the plan as driven by the goal of incumbency protection rather than as racial gerrymandering.
I am aware of the decisions that give little, to no, weight to statements made by the opponents of legislation. See Shell Oil Co. v. Iowa Dep’t of Revenue, 488 U.S. 19, 29, 109 S.Ct. 278, 102 L.Ed.2d 186 (1988); N.L.R.B. v. Fruit & Vegetable Packers, 377 U.S. 58, 66, 84 S.Ct. 1063, 12 L.Ed.2d 129 (1964); Schwegmann Bros. v. Calvert Distillers Corp., 341 U.S. 384, 394-395, 71 S.Ct. 745, 95 L.Ed. 1035 (1951). That authority exists because opponents are thought often to be motivated to make the worst possible case against the piece of legislation under debate and thus their views are of little effect in interpreting the legislation. Those authorities do not apply here to bar consideration of the opponent’s views because we are not involved here in the interpretation of a law. Rather, we are seeking to determine the motivation for enacting the law. And, I think, we can assume that the opponents would have condemned the Enacted Plan as race driven had they thought that to be the case because it is far worse to be race driven than to have been animated by incumbency protection. So when the opponents la-belled the Enacted Plan as an incumbency protection plan, we can take their views into account.
In that regard, it is important to recall that the most salient difference between the Enacted Plan and Senator Locke’s alternative redistricting plan was not the proportion of African-Americans in C.D.3, but whether one of the districts then held by a Republican incumbent would be transformed into a Democrat-leaning district. As the Plaintiffs own expert, McDonald, wrote last year:
The sticking point was whether to protect all incumbents, giving the Republicans an 8-3 edge among the state’s eleven districts, or to restore the African-American population to the Fourth Congressional District that had been shifted to the Third Congressional District during the last redistricting, yielding a Democratic-leaning Fourth Congressional District with 45% African American voting-age population and reducing the Republicans’ edge to 7-4. After the November 2011 elections, when Republicans gained a working majority, in the Senate, the General Assembly passed the congressional plan that protected all incumbents including the eight Republicans.
McDonald, supra, at 796-97. This assessment, offered in a scholarly publication a year after the Enacted Plan was signed into law, severely damages the credibility of McDonald’s subsequent testimony that “race trumped politics” in the drawing of the Enacted C.D.3. See Trial Tr. 88. Perhaps more importantly, however, McDonald’s article demonstrates that even redistricting experts writing with the benefit of hindsight believed that the choice of redistricting plans was driven by issues of incumbency protection and partisan balance. Given that observation, there is ample reason to conclude that Janis and other legislators were animated in their redistricting decisions by incumbency protection and partisan balance.
For those reasons, I do not consider that the Plaintiffs proved their racial quota argument.
*567G. McDonald’s Opinions: Circumstantial Evidence
In their presentation of the circumstantial evidence thought to support proof of a racial gerrymander, the Plaintiffs have relied on McDonald’s opinion and report.33 And, as I understand it, the majority relies heavily on the exhibits prepared by McDonald and his testimony about them when assessing the Plaintiffs’ circumstantial evidence thought to show that race was the predominant factor in drawing C.D.3.
In reaching his conclusion that the race was the predominant factor in the creation of the Enacted Plan and the drawing of C.D.3, McDonald analyzed the racial composition of populations that moved in and out of C.D.3, the compactness of the district, the overall shape of the district (including the use of water to bypass racial communities while maintaining technical contiguity), and the number of precinct and locality boundaries that were “split” by the Enacted Plan. See Trial Tr. 72. I will address each of these factors in turn.
But, before doing so, I reiterate that, for the reasons set out in Section II.B, I would give no credence t<? any part of McDonald’s testimony or report. However, because the Plaintiffs’ case, like the majority opinion, depends on McDonald’s views on these topics, I think it is wise to address them, wholly apart from my view of his credibility. Thus, I turn now to the elements of what the majority calls “Circumstantial Evidence of the Third Districts Shape and Characteristics.” In so doing, I discuss, as has the majority, each point individually but assess them as a whole.
1. Population Swaps — Racial Composition
The Enacted Plan incorporated a number of population swaps between C.D.3 and the surrounding Congressional districts. McDonald testified that the effect of these various swaps was to remove areas with a comparatively low BVAP from C.D.3 and add areas with a comparatively higher BVAP into C.D.3. Trial Tr. 82-87; Pl.’s Exh. 27, at 15, Table 6. Even if we assume that point to be accurate, it does little to prove that race was the predominant factor in the redistricting because, “[i]n a case ... where majority-minority districts ... are at issue and where racial identification correlates highly with political affiliation,” Easley, 532 U.S. at 258, 121 S.Ct. 1452, a simple analysis demonstrating that blacks are disproportionately likely to be moved into a particular legislative district is insufficient to prove a claim of racial gerrymandering. As Morgan explained, the Enacted Plan treats District 3 the same way as the majority-white districts by preserving its essential core and making relatively minimal changes to benefit incumbents in District three and adjacent districts. Trial Tr. 256.
Neither party disputes that racial identification correlates highly with political affiliation in C.D.3 and surrounding areas. And, the record shows that the Democrat vote share of local voting tabulation districts (VTDs) can generally be predicted simply by taking the BVAP of a VTD and adding about 21 percentage points. See Pi’s Exh. 57, Table 2 (reflecting the analysis of the Plaintiffs expert and showing that most VTDs have a Democrat vote share 20-22 points higher than their BVAP); Int. Def s Corrected Exh. 50, Table 1 (reflecting the analysis of the Defen*568dants’ expert and showing the same correlation between BVAP and Democrat vote performance).
The majority finds fault with this analysis because it is, in their view, “precisely the sort of race-biased consideration the Supreme Court has confirmed triggers strict scrutiny.” (citing Bush v. Vera, 517 U.S. at 968, 116 S.Ct. 1941; and Shaw I, 509 U.S. at 653, 113 S.Ct. 2816). However, the analysis of racial correlation and political affiliation here is based on facts in the record: the Plaintiffs’ own expert, the Defendants’ expert, and the results of the most recent presidential election. Hence, this case does not present the racial stereotyping that Bush and Shaw I rightly prohibit. And that fact-based correlation between race and political affiliation has significance. That is because the proven correlation requires that “the party attacking the legislatively drawn boundaries must show at the least that the legislature could have achieved its legitimate political objectives in alternative ways that are comparably consistent with traditional districting principles.” Easley, 532 U.S. at 258, 121 S.Ct. 1452.
It is not, I think, disputed by anyone that, at least, one of the legitimate political objectives articulated in the Virginia legislature was incumbent protection, which directly implicated the partisan performance of the various Congressional Districts. McDonald purportedly tested these “political considerations” to determine whether they could explain the changes to C.D.3, and concluded that “race trumped politics.” See Trial Tr. 87-88. But McDonald’s test is simply too crude to support such a conclusion, as McDonald’s own follow-up analysis demonstrates.
McDonald initially created a set of VTDs drawn from every locality that was partially or completely contained within the Benchmark C.D.3. See Trial Tr. 88. To that set, he added the VTDs from every locality adjacent to the Benchmark C.D.3. Id. McDonald isolated those VTDs where Democrats averaged 55 percent of the vote or more, and then compared the “highly Democrat VTDs” that were placed within the Enacted C.D.3 with those that were placed in other districts. Id. at 88-89. McDonald found that the highly Democrat VTDs placed within C.D.3. possessed a higher BVAP than their counterpart VTDs outside C.D.3. Id. at 89; Pi’s Exh. 28, at 8 (finding an average BVAP of 59.5% for highly Democrat VTDs within the Enacted C.D.3 and an average BVAP of 43.5% for highly Democrat VTDs outside the Enacted C.D.3). From this finding, McDonald inferred that race predominated over politics in the selection of VTDs for inclusion in the Enacted C.D.3.
McDonald’s analysis suffers from two major deficiencies. First, he made no distinction between VTDs that were already within the pre-existing boundaries of C.D.3 and VTDs that were outside the boundaries of C.D.3. McDonald’s analysis assumes that, but for partisan performance, a VTD in the inner core of the old C.D.3 is no more likely to be included in the new C.D.3 than a VTD thirty miles outside the old C.D.3; This assumption can be valid only if the redistricting legislature gave no value to the goals of preserving district cores and protecting the pre-existing communities of interest formed within those cores. However, the record makes it clear that the legislature, in fact, did assign substantial value to those goals. And, the record shows that, of the 189 highly Democrat VTDs assigned to the Enacted C.D.3, 159 were also included in the Benchmark C.D.3. Those 159 VTDs had an average BVAP of 60%. On this record, and considering the voting performance data from past presidential elections, it should not come as a surprise that a pre-existing ma*569jority-minority Congressional district would have a higher average BVAP in its highly Democrat VTDs than the surrounding localities, and evidence to that effect does not demonstrate that the changes to the Benchmark C.D.3, a pre-existing majority-minority district, were predominately motivated by race.
The second problem with McDonald’s analysis and testimony is that, although the highly Democrat VTDs within C.D.3 had a higher average BVAP, they were also on average more highly Democrat. Plaintiffs’ own Exhibit 57 shows that, while the highly Democrat VTDs within C.D.3 had a BVAP 16 percentage points greater, they also performed 15.5 percentage points better for Democrat candidates. Thus, placing those VTDs within C.D.3 and keeping them out of the surrounding Congressional districts would serve the purpose of protecting incumbents (the Democrat incumbent in C.D.3, the Republican incumbents in C.D.l, C.D.4, C.D.7, and especially C.D.2) to a greater degree than would be possible if the lower BVAP, less highly Democrat VTDs were also placed within C.D.3.
When their own evidence shows that the selection of highly Democrat VTDs does as much to further the race-neutral political goal of incumbency protection as it does to increase the proportion of minorities within the district, the Plaintiffs cannot be said to have carried their burden to show that race predominated over politics, and certainly not through McDonald’s VTD analysis.34 As in Backus v. South Carolina, another case in which McDonald’s similar testimony was found wanting, this analysis “foeuse[s] too much on changes that increased the BVAP in certain [VTDs] and not enough on how traditional race-neutral principles were subordinated to race in making those changes.” 857 F.Supp.2d 553 (D.S.C.2012) (three-judge court), summ. aff'd, — U.S. —, 133 S.Ct. 156, 184 L.Ed.2d 1 (2012).
2. Compactness
McDonald also based his opinion on the predominance of race in part on his analy*570sis of C.D.3’s compactness. Based on a visual inspection of the district’s map and three different statistical measures of compactness (The “Reock” test, the “Polsby-Popper”. test, and the “Schwartzberg” test), McDonald testified that C.D.3 “is the least compact district of any district in the Commonwealth of Virginia.” Trial Tr. 73. While that assertion seems to be accurate as far as it goes, it does not speak directly to the question whether the district’s lack of compactness is constitutionally suspect.
In any given set of electoral districts, one or more must be the least compact. In all three tests used by McDonald, C.D.3 is the least compact district by the slimmest of margins. See Pi’s Exh. 27, at 7. On the Reock test, where lower scores are less compact, the scores of Virginia’s Congressional Districts range from 0.19 to 0.37, and C.D.3 scores only 0.01 worse than the second-least compact district. Id. On the Polsby-Popper Test, where lower scores are less compact, the scores range from 0.08 to 0.26, and C.D.3 scores only 0.01 worse than the second-least compact district. Id. On the Schwartzberg test, where higher scores are less compact, the scores range from 1.76 to 3.07, and C.D.3 scores only 0.01 worse than the second-least compact district. Id.
But, as McDonald conceded during his testimony, even a difference of 0.03 on the Reock test, 0.03 on the Polsby-Popper test, and 1.03 on the Schwartzberg test does not hold comparative significance under any professional standard. See Trial Tr. 217 (testifying about differences in compactness between Enacted C.D.3 and Plaintiffs alternative plan); Pi’s Exh. 29, at 7 (quantifying those differences in compactness scores). Therefore, by McDonald’s own logic, C.D.3 is not significantly less compact than some of the other Congressional districts in the Commonwealth of Virginia. Thus, McDonald’s compactness contention does not advance the theory that race was the predominant factor in the creation of C.D.3. And, certainly it does not prove the point.
3. VTD And Locality Splits
McDonald also examined the number of VTDs and localities that were “split” by the boundaries of the Enacted C.D.3. He testified that C.D.3 split more VTDs and localities than any other Congressional District in Virginia. Trial Tr. 76-80. See also Pi’s Exh. 27, at 8-11 (McDonald’s expert report). Thereupon, McDonald concluded that C.D.3’s position as the leading source of split localities and VTDs indicated that race was the predominant factor in the redistricting of C.D.3.
But, as with his testimony about compactness, McDonald’s logic is too sweeping. Unless a state manages to avoid splitting any localities and VTDs (an almost impossible task when combined with the need to achieve perfect population equality between districts), one or more districts will inevitably participate in more splits than other districts. McDonald has not offered any cognizable principle or professional standard that distinguishes between a reasonable distribution of splits between districts and a true outlier indicative of racial gerrymandering. His theorem fails for that reason alone.
Moreover, C.D.3 now splits fewer localities and VTDs than the version of C.D.3 that was struck down in 1997. See Pl.’s Exh. 27, at 8-11 (quoting statistics cited by Moon v. Meadows, 952 F.Supp. 1141, 1148 (E.D.Va.1997)). Similarly, the Enacted Plan splits fewer localities and VTDs statewide than the redistricting plan struck down in 1997. Id. The Enacted Plan also splits fewer localities than the Benchmark Plan that was previously in place. Trial Tr. 321. Tellingly, McDonald previously wrote in his article that the Enacted Plan *571“scored highly” in his regard for its ability to limit the number of split political boundaries. See McDonald, supra, at 819-20.35 On this record, I conclude that the number of VTD and locality splits are not probative of the theory that the splits were racially motivated.
4. Contiguity
McDonald conceded that C.D.3 was contiguous, but found fault with the fact that the district was not completely contiguous by land or bridge connections. Trial Tr. 74-76. Specifically, McDonald concluded that C.D.3’s use of water connections across the James River to bypass white communities located between Newport News and Hampton showed that traditional redistricting principles had been subordinated to race. Id. at 75-76. However, McDonald made no attempt to analyze the political and partisan impact of excluding those white communities, and therefore did not make the necessary showing under Easley to demonstrate that these bypasses were created for racial rather than political reasons.
Furthermore, McDonald conceded upon cross-examination that water contiguity without a bridge is permissible in Virginia. Trial Tr. 221. The Virginia Senate Redistricting Criteria adopted in 2011 explicitly stated that, “Contiguity by water is sufficient.” Pi’s Exh. 5, at 1. And, the Supreme Court of Virginia has held that contiguity by water does not necessarily violate the Constitution of Virginia, reasoning that contiguity by land “is not necessary for exercising the right to vote, does not impact otherwise intact communities of interest, and, in today’s world of mass media and technology, is not necessary for communication among the residents of the district or between such residents and their elected representative.” Wilkins v. West, 571 S.E.2d 100, 109, 264 Va. 447, 463 (Va.2002). Under these circumstances, the Plaintiffs have not shown that contiguity by water is a violation of traditional redistricting principles in Virginia, let alone that the perceived impermissible form of contiguity was driven by race rather than politics.
5. Population Swaps — Volume
The Plaintiffs have also made an issue of the fact that, although the Benchmark C.D.3 was underpopulated by roughly 63,-976 people, the population swaps used to bring the Enacted C.D.3 to par with the other Virginia Congressional Districts involved roughly 180,000 people. See Trial Tr. 80-81, 87. The majority too finds this to be evidence in support of a finding that race was the predominant factor in this redistricting.
However, to a large degree, this discrepancy is explained by the changes in Virginia’s population over time and the need to minimize split localities. C.D.3 was not the only underpopulated district that needed to be augmented after the 2010 census. Congressional Districts 2, 5, 6, 8, and 9 were also underpopulated. Trial Tr. 248. District 2, which is adjacent to District 3 and located on the far eastern edge of the Commonwealth, was underpopulated by more than 81,000 people. Id. The goal of the population swaps involving C.D.3 was not merely to augment that District’s population, but to work in concert with other population swaps to achieve the near-perfect population parity that would satisfy the Constitutional mandate of one-man-one-vote.
*572The need to achieve population parity between districts was complicated by a simultaneous desire to limit locality splits. The Enacted Plan managed to add precisely 63,976 people to C.D.3 while reducing the number of split localities. See Trial Tr. 321 As a matter of logic, it is extremely unlikely that any combination of “whole” localities in the vicinity of Benchmark C.D.3 could have been added to the District to augment the population by exactly 63,976 people, and the Plaintiffs have made no effort to demonstrate the feasibility of that scenario. In order to hit its population target for C.D.3, the Virginia legislature had to either split additional localities or trade complete localities back and forth between districts to achieve the desired net transfer of population. The evidence shows that the Virginia legislature took-the latter route, which allowed it to achieve its population target and actually reduce the number of split localities, albeit at the expense of involving more people in the population swaps between districts.
Finally, to the extent that any population swaps cannot be explained by the two factors above, there is nothing about their existence that by themselves indicate that the swaps were racially motivated. That determination must be made on the basis of other evidence, and the other evidence is insufficient to that end.
6. The Shape Of C.D.3
The shape of a district, if it is bizarre, can be considered as tending to show that race was the predominant factor in drawing the district lines. See Shaw v. Hunt (Shaw II), 517 U.S. 899, 905-906, 116 S.Ct. 1894, 135 L.Ed.2d 207 (1996); Karcher v. Daggett, 462 U.S. 725, 762, 103 S.Ct. 2653, 77 L.Ed.2d 133 (1983); Miller, 515 U.S. at 914, 115 S.Ct. 2475; Bush v. Vera, 517 U.S. at 980-81, 116 S.Ct. 1941. The Plaintiffs and the majority take the view that C.D.3 is configured so as to fall within the reach of those decisions.
With respect, when I examined the map that shows all of the Virginia districts (Int. Defs. Ex. 02), I could not conclude that C.D.3 fits the mold of' the decisions in which the' shape of the district was given such probative effect. C.D.3 is somewhat irregular in shape, but that is true of many of Virginia’s nine districts, especially C.D.’s 1, 2, 4 and 7, none of which are accused of being drawn on the basis of race. Moreover, the shape of proposed C.D.3 in the Plaintiffs’ Alternative Map is hardly any less irregular than the current shape of C.D.3 or in the Enacted Plan. Thus, on this record, I conclude that the shape of C.D.3 does not tend to prove that race was the predominant factor in drawing the district.
H. The Credibility of John Morgan
The majority questions why I credit the testimony of the Defendants’ expert, John Morgan, on a number of points. That question arises because, says the majority, Morgan has no advanced degree, his undergraduate degree was in history, he has never taken a course on statistics, he did not talk to or work with members of the Virginia legislature and he miscoded some VTD’s in his analysis. The majority’s query is a fair one and deserves an answer. So too does the record in this case.
To begin, the Plaintiffs accepted Morgan as an expert in demography and redistricting. Trial Tr., p. 241. Second, Morgan has been accepted as an expert in other federal court redistricting cases. Third, his resume shows extensive work in shaping statewide and congressional redistricting plans in nineteen states since 1991. Fourth, he has served as a consultant to redistricting boards or commissions in five states. Fifth, from 1991 to date (excluding a three year tour as Executive Director of *573GOPAC) he has been employed with Applied Research Associates, a consulting firm specializing in political and demographic analysis and its application to elections and redistricting. Morgan started as a research analyst, became Vice-President in 1999 and has served as the firm’s President since 2007. Intervenor-Defendant’s Ex. 1.
Sixth, Morgan’s undisputed trial testimony shows that he has received formal training in the intricacies of redistricting from the National College of State Legislators, from Republican organizations, and from a vendor of software used in redistricting analysis. Trial Tr., p. 243-244. Seventh, Morgan has trained others in how to draw redistricting plans, and in the process has trained state legislators who are involved in the redistricting process as well as the National College of State Legislators. Trial Tr., p. 244. Eighth, although Morgan did not assist or advise in the development of the redistricting plan at issue here, he did work directly with the Virginia’s General Assembly and its counsel in drawing the statewide redistricting plan in 2011. Ninth, I found him to be knowledgeable about all aspects of redistricting and the demographics related thereto and I found his analysis to make sense and to square with the other evidence in the case. Finally, I adjudged Morgan to be entirely truthful.
I recognize that Morgan made some ■ mistakes in his original assignment of data about VTD’s. Those mistakes occurred in the run up to trial when the parties were exchanging data. And, Morgan having candidly acknowledged them, and taken another look at his views in perspective of the correct data, explained that they did not affect his bottom line conclusions even if McDonald’s views of the misassigned VTD’s were accepted as true. Trial Tr., pp. 391-92. And, in my view, the cross-examination of McDonald in the Plaintiffs’ rebuttal case confirmed what Morgan said. Trial Tr., pp. 424-31. In assessing his credibility, I considered the mistake that Morgan made on the misassignment of data, but, because it was an understandable, and honest, mistake of the kind that often happens in the press of litigation, I did not conclude that it undercuts his credibility as a whole and certainly not in the areas cited in this opinion.36
I. Plaintiffs’ Failure To Produce An Adequate Alternative Plan
As part of their effort to show that “the legislature could have achieved its legitimate political objectives in alternative ways that are comparably consistent with traditional districting principles,” Easley, 532 U.S. at 258, 121 S.Ct. 1452, the Plaintiffs proffered an alternative redistricting plan (“Alternative Plan”). The Plaintiffs have not presented any other suggestions for how the legislature could have achieved its stated objectives. Therefore, the Plaintiffs cannot succeed on the merits of their claim unless the Alternative Plan substantially achieves the same political objectives that the legislature achieved through the Enacted Plan and the Enacted C.D.3.
Morgan explained that, under the Benchmark Plan, Congressional District 2 “was a toss-up district,” and that the legislature would have had reason to protect the Republican incumbent who had recently been elected in that district. Trial Tr. *574258. McDonald agreed that District 2 was a toss-up district over the past ten years and under the Enacted Plan. Trial Tr. 119. Morgan went on to testify that the Plaintiffs Alternative Plan would increase the Democratic vote share in Congressional District 2 from roughly 50 percent to about 55 percent, right at the threshold of what McDonald considered to be a “highly Democrat” area. Trial Tr. 304-05. Not only would this represent the largest political shift in any of the districts redrawn under the Plaintiffs Alternative, but it would be a significant political shift against an incumbent.
McDonald did not dispute Morgan’s analysis. In fact, McDonald admitted that the Alternative Plan does not protect all political incumbents:
Q: So the alternative plan subordinates traditional districting principles to race, but unlike the enacted plan, does not further the General Assembly’s political goals of having an 8 [Republican]/3 [Democrat] incumbency protection plan; correct?
A: Yes.
Q: Yes, it does not?
A: Yeah. That’s why I’m trying to think how to formulate the answer.
Q: And you have no basis for disagreeing with the notion then that the alternative plan moves an overwhelmingly Democratic group into District 2 and moves and evenly divided group out of District 2, do you?
A: No, I do not.
s|: :j: %Y, % #
Q: And you don’t have any basis for disagreeing with the fact that that move converts District 2 from a 50 percent toss-up district to a heavily Democratic 55 percent noncompetitive district, do you?
A: No, I do not.
Q: And if all of that were true, then this would be not only — this would be directly undermining the General Assembly’s goals of incumbency protection and maximizing Republican congressional representation; correct?
A: If those were the goals of the General Assembly, yes.
Trial Tr. 180:10-18; 184:10-24. At no point have the Plaintiffs even attempted to explain how an Alternative Map that threatens to unseat a Republican incumbent and create a 7-4 partisan split in Virginia’s Congressional Delegation serves the political objectives of the Republican-controlled General Assembly.
If race truly predominated over politics in the creation of the Enacted Plan and C.D.3, then the Plaintiffs should have been able to produce an alternative plan that remedied the alleged racial gerrymandering without disturbing the political viability of incumbents or the partisan balance in Virginia’s Congressional Delegation. Instead, the Plaintiffs Alternative Plan would have a significant effect on both the racial demographics and the political environments of Congressional Districts 2 and 3. The Alternative Plan itself, I think, actually provides strong and persuasive evidence that protection of incumbents, not race, was the predominant factor in the redistricting reflected in the Enacted Plan. Apart from that, the Alternate Plan also fails to show that “the legislature could have achieved its legitimate political objectives in alternative ways that are comparably consistent with traditional redistricting principles.” Easley, 532 U.S. at 258, 121 S.Ct. 1452.
The majority acknowledges “that parties attacking redistricting boundaries must show ‘that the legislature could have *575achieved its legitimate political objectives in alternate ways that are comparably consistent with traditional redistricting principles.’ ” (citing Cromartie II, 532 U.S. at 258, 121 S.Ct. 1452). Then, it says that the attacking party is not confined in its form of proof to submitting an alternative plan. I do not quarrel with that statement as a general proposition, but it is difficult to envision what other form of proof could effectively establish that element of a plaintiffs’ racial gerrymandering claim where, as here, the Plaintiffs’ expert acknowledges, and the evidence shows, that protection of incumbents was, at least, an important goal of the redistricting.
However, that is of no moment here because the Plaintiffs, in fact, offered in evidence the Alternative Plan in an effort to meet their burden to show “that the legislature could have achieved its legitimate political objectives in alternate ways that are consistent with traditional redistricting principles.” Having done so, they cannot be excused from the probative consequences of their own evidence merely because other forms of proof conceptually might have been available.
The majority is correct that the Alternative Plan provides a slight improvement in splits and that its splits affect fewer people, but that is accomplished at the expense of protecting incumbents. When all is said, I submit that the Alternative Plan shows that this case is about politics, not race, for it seeks to accomplish here a more favorable result for Democrats than does the Enacted Plan that was created through the legislative process.
J. Any Analogy To Shaw v. Hunt Is Inapt
It is suggested that this case is analogous to Shaw II, in which the Supreme Court applied strict scrutiny to North Carolina’s creation of two majority-minority districts. I find this analogy inapt for several reasons.
First, North Carolina’s District 12 was not merely the least compact district in the state, but “[had] been dubbed the least geographically compact district in the nation.” Shaw II, 517 U.S. at 906, 116 S.Ct. 1894. An earlier Supreme Court opinion had described the district in almost surrealist terms:
Northbound and southbound drivers on 1-85 sometimes find themselves in separate districts in one county, only to “trade” districts when they enter the next county. Of the 10 counties through which District 12 passes, 5 are cut into 3 different districts; even towns are divided. At one point the district remains contiguous only because it intersects at a single point with two other districts before crossing over them. One state legislator has remarked that “ ‘[i]f you drove down the interstate with both car doors open, you’d kill most of the people in the district.’ ”
Shaw v. Reno (Shaw I), 509 U.S. 630, 636, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993) (internal citations omitted). While C.D.3 could hardly be described as comely, there is no evidence that its irregularities are an outlier of the sort at issue in Shaw II.
Second, the record in Shaw II included explicit and repeated admissions that race was the predominant factor in the redistricting plan. North Carolina’s pre-clearance submission had “expressly acknowledged that [the redistricting plan’s] overriding purpose was to comply with the dictates of the Attorney General’s December 18, 1991 letter and [thereby] to create two congressional districts with effective black voting majorities.” Shaw II, 517 U.S. at 906, 116 S.Ct. 1894 (quoting from district court record). Perhaps more importantly, in Shaw II, the defendants formally conceded to the district *576court “that the state legislature deliberately created the two districts in a way to assure black-voter majorities.” Id. (quoting Shaw v. Barr, 808 F.Supp. 461, 470 (E.D.N.C.1992)).' There is no such concession in this case,37 and no explicit admission of predominant racial purpose was made in Virginia’s Section 5 pre-clearance submission.
Third, in Shaw II the above indicators of racial predominance were “confirmed” by the testimony of “the redistricting plan’s principal draftsman, who testified that creating two majority-black districts was the ‘principal reason’ for Districts 1 and 12.” Id. (quoting from district court record). In this case, the principal draftsman, Delegate Janis, did not testify, so the Court and the parties must determine Delegate Janis’s intent from what he said during the redistricting process. And, as explained in Section II.C, Janis’s statements in the floor debates do not, in my view, show that race predominated here. Furthermore, because the Enacted Plan maintains rather than creates a majority-minority district, the race-neutral factors of incumbent protection and core preservation deserve much more weight in the analysis here, than would the comments made in Shaw II. In the end, however, it is far from clear that the Shaw II Court would have found that race was the predominant factor in the absence of strong corroborating evidence in the Shaw II draftsman’s comments. And, as explained above, I do not believe that this record presents corroborative evidence that race predominated over politics (and particularly political incumbency protection).
III.
With respect for the views of my good colleagues in the majority, I think that the record in this case, considered as a whole, shows that the Virginia General Assembly set out to redraw district lines to protect incumbents and, in so doing, it also sought to respect traditional redistricting principles. The legislature was also fully aware of its obligation to comply with federal law and thus, of necessity, it considered race in trying to assure that compliance. But, at all times and in all the decisions it made, the predominant factor in the General Assembly’s redistricting decisions was the protection of incumbents, not race.
For the reasons outlined above, I would find that race was not the predominant factor in the drawing of C.D.3. And, for the same reasons, I cannot conclude that the Plaintiffs have met their burden to prove that race was the predominant factor in this redistricting. Therefore, I would enter judgment in favor of the Defendants and dismiss the action with prejudice.38
It is so ORDERED.

. The majority comments that this case is a “mixed motive suit” involving both race-based and race-neutral redistricting factors. At the most basic level, and for the reasons *556explained below, I agree with that characterization as a general proposition. However, I do not find any basis in precedent to conclude that applying the “mixed motive suit” label changes anything in the basic analysis. The applicable test remains whether race predominated in the decision-making process.


. 42 U.S.C. §§ 1973-1973bb-l.


. At trial, McDonald confirmed that this term "administrative goals" meant “traditional redistricting principles.” Trial Tr. 132.


. At trial McDonald sought to mitigate the effect of his answer by saying that there were footnotes in his article indicating that he simply was characterizing what was in the popular press at the time. Trial Tr. 144-45. McDonald was shown the articles which did not support his effort to ameliorate his testimony that he was merely quoting the press. McDonald Trial Tr., pp. 146-147. And, a reading of McDonald’s article as a whole utterly refutes his effort to make such a point.


. The term "BVAP” is an acronym for Black Voting Age Population.


. At trial, McDonald appended to several answers the phrase “but with a caveat.” When asked what that caveat was, he explained that it was the rare instance "when candidates can win in districts that are of the other political persuasion.” Trial Tr. 124. However, McDonald acknowledged later that neither he nor, to his knowledge, anyone else had done any analysis on the basis of that caveat. Id.


. As the majority notes, the bill ultimately was enacted in 2012 without any significant change.


. That was so, said Morgan, because the General Assembly previously had “enacted, with strong support of bipartisan and black legislators, a House of Delegates redistricting plan with a 55% BVAP as the floor for black-majority districts, subject to Justice Department preclearance under Section 5, including districts within the geography covered by Congressional District 3 ."Id.


. McDonald’s report and its exhibits (like that of the Defendants’ expert, John Morgan) were admitted into evidence by agreement, notwithstanding that expert reports are hearsay and hence not admissible usually.


. The Plaintiffs have placed great importance on five highly Democrat VTDs that were removed from the Benchmark C.D.3. See Trial Tr. 411-14; Pi’s Post-Trial Reply, at 7-9 & n. 4. These VTDs, however, were substantially less Democrat (19.2 percentage points) than the highly Democratic VTDs added to Benchmark C.D.3, and in fact close to the 55% cutoff selected by the Plaintiffs as the definition of a highly Democrat VTD. See Pi's Exh. 57, Table 2. The Plaintiffs argue that, because the discrepancy in the BVAPs of the added and removed districts (35.9 percentage points) is greater than the discrepancy in the Democrat performance, those five VTDs prove that race predominated over politics.
I can find no basis in precedent for this argument, and as a matter of logic it is a thin reed. There is no dispute that the five VTDs in question are less highly Democrat than their counterparts that were added to the Benchmark C.D.3. There is also no dispute that they have substantially lower BVAPs. Both the Defendants' alleged goals of incumbency protection and the race factor that Plaintiffs allege would have been substantially furthered by these redistricting choices. When both goals are substantially served by a particular redistricting decision, that decision offers no insight into which goal predominated in the decision-making process. The implication of the Plaintiff's argument is that the Defendants should have compromised their ability to achieve their political goals in order to avoid an even larger racial impact. But that is. not the test set forth in Easley, and so the five .VTDs highlighted by the Plaintiffs do not prove their claim. In fact, the Supreme Court rejected a similar precinct-based argument in Easley itself. See 532 U.S. at 255, 121 S.Ct. 1452. ("First, appellees suggest, without identifying any specific swap, that the legislature could have brought within District 12 several reliably Democratic, primarily white, precincts in Forsyth County. None of these precincts, however, is more reliably Democratic than the precincts immediately adjacent and within District 12.”)


. This is yet another illustration of the facile and malleable quality of McDonald’s opinions. When opining before being retained in this case, McDonald’s view on the "splits” issue was far different than the one he posits in this case.


. With all his background, training, and experience in demographics and redistricting, I just do not think Morgan's credibility suffers because he did not have an advanced degree, his undergraduate degree was in history, and he has not taken a course in statistics. I have set out above my views on the mistake cited by the majority and have noted his familiarity with Virginia’s statewide redistricting.


. As explained previously, I conclude that no such concession was made here; and, even if what the Intervenor-Defendants said is construed as an admission, it is not binding on, or useable against, the State defendants.


. I share the views on remedy in Section III of the majority opinion.